 262DECISIONSOF ,NATIONAL LABOR -RELATIONS BOARDThey frequently, accompany drivers on their routes to take inventory of the Employer's.linen on each customer's premises, check complaints of customers, andmake necessary adjustments. -While accompanying the drivers they,like the drivers, are under the supervision of the sales manager.Also,like the drivers, they are paid on a salary basis, do not punch timeclocks, and work a 48-hour week.17Although they may recommendchanges in routes when such routes have become larger than average,the housemen do not have the authority to effect such changes or effec-tively to recommend the hire or discharge of drivers.Housemen ap-parently, have been excluded from the bargaining unit in the past.However, we are of the opinion that they are not supervisors as definedin the Act and, in view of the substantial portion of their time regu-larly devoted to duties analogous to those of the drivers, we shallinclude them in the voting group.Accordingly, we shall direct an election in the following votinggroup : All drivers of the Employer at its plant in Schenectady anddepot in South Glens Falls, New York, including drivers' helpers andhousemen, but excluding office and clerical employees, guards, andsupervisors as defined in the Act.If a majority vote for the Petitioner, they will be taken to have indi-cated their desire to constitute a separate appropriate unit, and theRegional Director conducting the election directed herein is instructedto issue a certification of representatives to the Petitioner for the unitas described above, which the Board, under such circumstances, findsto be appropriate for the purposes of collective bargaining. In theevent a majority vote for the Intervenor, the Board finds the existingunit to be appropriate and the Regional Director will issue a certificateof results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]14However, housemen frequentlywork more than 48 hours a weekand receive noovertime pay.OAKLAND SCAVENGER COMPANYandSCRAP IRON AND METAL SALVAGEAND WASTE MATERIAL WORKERS' LOCAL No. 1088,AFL, PETITIONER.Case No. 20-RC-1649.July 18,1952Supplemental Decision and OrderOn May 16, 1952, pursuant to the Board's Decision and Directionof Election herein, dated April 29, 1952,1 an election by secret ballot1 98 NLRB 1318.100 NLRB No. 49. OAKLAND SCAVENGER COMPANY263-was conducted under the direction and supervision of theRegionalDirector for the Twentieth Region, among employees in the unitfound appropriate in the Decision.Upon the completion of the elec-tion, a tally of ballots was furnished to the parties.The tally revealsthat of approximately 133 eligible voters, 110 valid ballots were cast,of which 52 were for and 57 against the Petitioner, 1 was challenged,and 2 were void.Thereafter, on May 19, 1952, the Petitioner filed timely objectionsto the conduct of the election. In accordance with the Rules and Reg-ulations of the Board, the Regional Director conducted an investiga-tion and, on June 2, 1952, issued and duly served upon the parties hisreport on objections to the election.In his report, the Regional Di-rector found that the Petitioner's objections raised no substantial ormaterial issues which would justify setting the election aside, andrecommended that the objections be overruled.The Petitioner filedtimely exceptions to the Regional Director's determinations as to theobjections.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].In substance, the Petitioner's objections allege (1) that insufficienttime was allowed for checking the eligibility list, and (2) that be-causeof the insufficient time to check the list, certain employees onthe list were allowed to vote who were ineligible to vote because oftheir family relationship to shareholders in the Company?As to the first objection, the Regional Director found that the Pe-titioner was given an eligibility list by the Company at least 2 daysprior to the election and was given an opportunity to raise any ques-tions respecting any individual's eligibility on that list, but failed toraise any such question.As the Petitioner had 2 days, which we re-gard as sufficient time in which to check an eligibility list, we find nomerit in this objection .3The second objection, in our opinion, is likewise without merit.The Petitioner did not, in support of its objections, supply timely theRegional Director with the name or family relationship of any in-dividual claimed to be ineligible to vote in the election.Accordingly,the Regional Director recommended that this objection be overruled.Although in its original objections,the Petitioner claimed only that employees relatedto shareholders had erroneously been permitted to vote, the Petitioner in its exceptionsto the Regional Director's report on objections,raised a new objection to the effect thatthreewatchmen were also erroneously permitted to cast votes because Petitioner hadinsufficient time to check the eligibility list to identify them.We cannot consider suchobjections as having a proper place in exceptions to a report on objections.Treated as asupplement to its original objections to the conduct of the election,such objections arenevertheless untimely.SeeSouthern Wood Preserving Co.,89 NLRB 1243.a See WescoManufacturing Company,97 NLRB 901. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the Petitioner has not fulfilled its obligation to present timely evi-dence in support of its objection, the Board will not consider such ob-jection 4Moreover, this objection is in the nature of a post-electionchallenge which, as a matter of policy, the Board will not entertain.aAccordingly, we shall, in agreement with the Regional Director,overrule the objections.As we have overruled the Petitioner's objections, and as the tallyof ballots shows that no collective bargaining representative has beenchosen, we shall dismiss the petition.OrderIT IS HEREBY ORDEREDthat the petitionherein be,and it hereby is,dismissed.* SeeSouthernWoodPreservingCo., supra.b SeeJohn Deere Sille}er Co..86 NLRB 1078.EVERBEST ENGINEERING CORP,andAMALGAMATED MACHINE, INSTRU-MENT AND METALLOCAL 475,UNITED ELECTRICAL,RADIO ANDMACHINE Womuu s OF AMERICA, PETITIONER.Case No. $-RC-,3500.July 18, 1952Supplemental Decision and DirectionPursuant to a Decision and Direction of Election issued by theBoard on June 26, 1951,1 an election by secret ballot was conductedon July 19, 1951, under the direction and supervision of the RegionalDirector for the Second Region, among the employees in the unitfound appropriate in said Decision.Following the election, the parties were furnished a tally of ballotswhich shows that there were approximately 70 eligible voters and that67 ballots were cast, all of which were challenged.These challengesare, of course, sufficient in number to affect the results of the election.Thereafter, the Regional Director investigated the issues raised bythe challengers, and on April 30, 1952, issued his report on challenges,in which he recommended that the challenges to the ballots of 41voters be sustained, and that the challenges to the remaining 26 ballotsbe overruled.The Petitioner filed exceptions to the report onchallenges.The mass challenges in this case are explained by the fact that atthe time of the election there were pending against the Employerunfair labor practice charges which put in issue the eligibility of all1 Unpublished100 NLRB No. 47.